                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                           ST. JOSEPH DIVISION

JET MIDWEST INTERNATIONAL CO., LTD., )
                                      )
                 Plaintiff,           )
                                      )
v.                                     )
                                      )
JET MIDWEST GROUP, LLC, ET AL.,       )
                                      )
                 Defendants.          )
 ____________________________________ )             Case No. 18-cv-06019-FJG
                                      )
PMC AVIATION 2012-1, LLC              )
                                      )
                 Intervenor Defendant )
                                      )
v.                                    )
                                      )
JET MIDWEST, INC. ET AL.,             )
                                      )

          SECOND AMENDED SCHEDULING AND TRIAL ORDER

       1. TIMELINESS OF SUBMISSIONS

       The parties and counsel are advised that any filing or submission made after

5:00 p.m. will not be reviewed by the Court until the next business day.

       2. PROTECTIVE ORDERS
       Counsel are advised that protective orders shall be issued upon motion of

counsel only. This motion shall be filed with the proposed protective order provided as

an attachment to the document. The proposed protective order shall also be emailed to

the courtroom deputy in Word format at christy_anderson@mow.uscourts.gov.

In the event that the parties are unsuccessful in reaching an agreement on




         Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 1 of 9
a proposed protective order, the Court refers the parties to the Manual for Complex

Litigation, Fourth § 40.27 for a sample protective order. Issues subject to protective

orders under Fed. R. Civ. P. 26 (c)(5) must be raised by written motion prior to the

scheduling of the pertinent depositions citing the “good cause” in specific detail.

       3. INDICES

       Counsel should note that the scheduling and trial order indices are provided for

their convenience only. All parties are directed to review the entire text of this

order. The schedules fixed herein will not be extended except for good cause shown

and upon further written order of the Court.

                                         I. INDEX

1.     Motions to add parties or amend pleadings                January 24, 2019

2.     Close of discovery                                      July 31, 2019
       *The parties will be allowed to take the deposition of Emily White on August 6,
        2019 if necessary.

3.     Supplement to discovery response                        Ten days before
                                                               pretrial teleconference

4.     Expert report                                           May 31, 2019
       Rebuttal report                                         July 1, 2019
       Expert Depositions                                      July 31, 2019
       Challenges/Daubert motions                              August 30, 2019

5.     Motions for summary judgment                            September 6, 2019

6.     Other Motions                                           August 30, 2019

7.     Requests for Admission                                  May 31, 2019
       Responses to Requests for Admission                     July 1, 2019




                                               2

        Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 2 of 9
       Pursuant to Rules 16(b) and 26(f), Fed. R. Civ. P., and upon consideration of the
parties' proposals in the matter, the following time schedule is established.
      1. MOTION TO JOIN ADDITIONAL PARTIES or AMEND PLEADINGS
      Any motion to join additional parties or amend pleadings will be filed no later than
January 24, 2019.
       2. DISCOVERY
Discovery shall close as of July 31, 2019. *The parties will be allowed to take the

deposition of Emily White on August 6, 2019 if necessary. Close of discovery

means that all discovery, including depositions, shall be completed not simply

submitted on the date specified by this paragraph. Any last minute discovery

submitted too late for the opposing side to timely discover may be stricken.

Counsel should also note that the Court expects discovery to proceed in a timely

manner. The filing of a dispositive motion does not preclude the parties from

conducting discovery.

      a. The Court reserves the right to exercise control over the taking of depositions
in any case. The Court may either limit the total number of depositions or place a time
limitation on the taking of depositions in general. Any proposed deposition lasting
longer than seven hours requires prior approval by the Court. Proposing counsel
shall file a motion explaining the justification for such deposition(s).
      b. Any discovery motion must be filed before the close of discovery, and in
sufficient time for the Court to rule the motion. The Court will not entertain any
discovery motion absent full compliance with Local Rule 37.1. Any discovery motion
filed without complying with Local Rule 37.1 will be denied.
      c. In the event that a teleconference is needed, please email your request to my
chambers at: Christy_Anderson@mow.uscourts.gov or
Marylnn_Shawver@mow.uscourts.gov. The request should include a typed description


                                             3

        Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 3 of 9
of the discovery dispute, using a 12 pitch font and not exceeding two pages in length.
The party opposing discovery shall respond within two business days. These
teleconferences are intended to resolve one or two issues that do not require
authoritative briefing. Where multiple and complex issues are involved, motion practice
is appropriate. If you have questions regarding the appropriateness of your dispute for
a teleconference, please contact Chambers.
       3. SUPPLEMENT TO DISCOVERY RESPONSES
       Any supplement to discovery responses under Fed.R.Civ.P. Rule 26(e), Fed. R.
Civ. P. will be filed no later than ten days before the scheduled pretrial teleconference.
This obligation extends to expert affidavits.
       4. EXPERT TESTIMONY.
       a. A party shall disclose to other parties the identity of any person who may be
used at trial to present evidence under Rules 702, 703, or 705, Fed. R. Evid.
       1. Standard discovery deadlines include submission of expert reports required by
Rule 26(a)(2)(B), Fed. R. Civ. P., for all witnesses retained or specially employed to
provide expert testimony or whose duties as the party’s employee regularly involve
giving expert testimony. Expert disclosures and reports shall be submitted no later than
May 31, 2019, and rebuttal expert disclosures no later than July 1, 2019. These
deadlines also apply to the disclosures of witnesses under Rule 26(a)(2)(C), Fed. R.
Civ. P., for whom no reports are required.
       2. Any Daubert motion or other challenge to a proposed expert under Rules

26(a)(2)(B) or 26(a)(2)(C) must be filed no later than August 30, 2019. Objections not

raised by this deadline may not be raised for the first time at trial.

       3. A party's expert witness will be permitted to testify at trial only in conformity

with that witness's report unless otherwise ordered by the Court.

       4. Any expert report or disclosure to be submitted under this section shall be filed
with this Court on ECF by the deadlines provided in 7(a)(1).

                                                4

        Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 4 of 9
       5. Expert Depositions – The parties may depose expert witnesses on or before
July 31, 2019.
      b. If a witness is not required to provide a written report under Fed. R. Civ. P.
26(a)(2)(B), the party naming that witness must prepare a disclosure indicating (1) the
subject matter on which the witness is expected to present evidence under Federal
Rule of Evidence 702, 703, or 705; and (2) a summary of the facts and opinions to
which the witness is expected to testify. Fed.R.Civ.P 26(a)(2)(C). These disclosures
are due on the same dates as set forth in 7(a)(1). Daubert motions or other challenges
to Rule 26(a)(2)(C) witnesses are due on the same dates as set forth in 7(a)(2).
       5. MOTIONS FOR SUMMARY JUDGMENT
      All motions for summary judgment shall be filed no later than September 6,
2019. Further, no motion for summary judgment will be entertained absent strict
compliance with the following provisions:
      a. Any motion for summary judgment shall fully comply with the provisions set
forth in Local Rule 7.0; and
      b. No deviations from Local Rule 7.0 will be allowed absent leave of Court
obtained PRIOR to filing non-conforming documents. Unless prior Court approval is
granted, motions for leave to deviate from Local Rule 7.0 that are filed
contemporaneously with a non-conforming filing shall be denied.
      6. OTHER MOTIONS
      All other motions, except those which, under Fed.R.Civ.P. 12(h)(2) or (3), may
be filed (with supporting suggestions) no later than August 30, 2019.
      7. REQUESTS FOR ADMISSION
      Requests for Admission can be served on or before May 31, 2019. Responses
to Requests for Admission are due on or before July 1, 2019.




                                            5

        Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 5 of 9
                                            II. TRIAL
                                             INDEX
1.        Stipulation of facts                                    August 12, 2019

2.        Witness list, in camera witness list,                   September 3, 2019
3.        Exhibit lists                                           September 3, 2019
          Stipulation to identity and authentication of           September 3, 2019
          Exhibits
4.        Deposition designations
          Designations                                            September 3, 2019
          Objections, counterdesignations                         September 10, 2019
          Objections to counterdesignations                       September 17, 2019
5.        Motions in limine, trial briefs                         November 1, 2019
6.        Responses to motions in limine                          November 8, 2019
          Responses to trial briefs

7.        Trial Date                                              November 18, 2019
          Pre-Trial Teleconference                                November 13, 2019


          1. STIPULATION OF ANY UNCONTROVERTED FACTS
          A stipulation of any uncontroverted facts shall be filed no later than August 12,
2019. If no stipulated facts can be agreed upon, including facts related to the Court's
subject matter or personal jurisdiction, the parties shall file a joint statement to that
effect.
          2. WITNESS LISTS
          Each party shall file a witness list no later than September 3, 2019. The
witnesses shall be listed in alphabetical order.
          IN CAMERA WITNESS LISTS shall be filed simultaneously with each parties=
witness list and shall include the subject matter that each witness will testify about and
the exhibits each witness will identify or use; the length of time needed for direct
examination of each witness; and the order in which you propose to call each witness.



                                                  6

           Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 6 of 9
You shall provide an estimate of the amount of time it will take to cross-examine
opposing parties== witnesses within five days of their disclosure.
              In camera submissions of witness lists may be electronically filed under
seal with leave of Court being waived. Faxed copies of in camera witness lists will
not be accepted. PLEASE NOTE that counsel may, if desired, file and serve the
information detailed above instead of making a separate in camera submission.
       3. EXHIBIT LISTS
       Each party shall file an exhibit list no later than September 3, 2019. Each exhibit
listed shall be pre-marked and numbered. If only a portion of an exhibit is to be offered,
the portion to be offered shall be specifically identified. A copy of the exhibit index will
be attached to the copy of the exhibit list. A STIPULATION TO THE IDENTITY AND
AUTHENTICATION OF EXHIBITS shall be filed no later than September 3, 2019. If
no exhibits can be stipulated to, the parties shall file a joint statement to that effect.
       4. DEPOSITION DESIGNATIONS.
       a. All parties shall file any designation by page and line number, of any
deposition testimony to be offered in evidence as a part of that party's case-in-
chief in connection with such claim or claims no later than September 3, 2019.
      b. All parties shall file objections to proposed deposition testimony designated by
any other party pursuant to subparagraph 4(a) no later than September 10, 2019.
     c. All parties shall file a designation, by page and line number, of any deposition
testimony to be offered as cross-examination to deposition testimony designated by
other parties pursuant to subparagraph 4(a) no later than September 10, 2019.
       d. All parties shall serve and file any objections to proposed deposition
testimony designated by any other party pursuant to subparagraph (4)(c) no later than
September 17, 2019.
       e. Deposition designations, objections and counterdesignations shall be
properly marked (color coded) and submitted to the Court.


                                               7

        Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 7 of 9
        5. MOTIONS IN LIMINE, TRIAL BRIEFS
        All parties shall file all motions in limine with supporting suggestions no later than
November 1, 2019. Any desired trial brief shall be filed no later than November 1,
2019.
        6. RESPONSES TO MOTIONS IN LIMINE AND RESPONSES TO TRIAL
           BRIEFS

        All parties shall file and serve responses to earlier filed motions in limine and

responses to earlier filed trial briefs no later than November 8, 2019.

        7. TIME LIMITS
        The Court may place time limits on opening statements, and direct- and cross-
examination of all witnesses. You should be prepared to support your representations
as to the length of trial. (See paragraph 2 above.)
        8. RULES OF COURT
        In furtherance of the efficient use of judicial resources, the following rules of
Court will be imposed.
        a. All legal issues must be raised in advance of trial by written motions and in
accordance with the scheduling order of this Court.
        b. Motions will not be heard during trial without a strong showing that counsel
could not, by due diligence, have raised them sooner.
        c. Motions for judgment as a matter of law submitted under Rule 50 shall be filed
with the Court as soon as possible but no later than the night before the anticipated
completion of testimony.
        d. Testimony will not be interrupted to deal with evidentiary matters that could
have been heard in advance of trial. The Court will consider those matters during
recess, at noon break, or at the end of the day. Counsel should be prepared with written
authority for their position.




                                               8

         Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 8 of 9
       e. Witnesses who will be testifying from exhibits or about exhibits should review
them immediately prior to their examination.
       PLEASE NOTE that a witness not listed in accordance with this order will not be
permitted to testify, except for good cause shown and with leave of Court; and that an
exhibit not listed or deposition testimony not designated in accordance with this order
will not be received in evidence, except for good cause shown and with leave of Court.
All witnesses shall be instructed to be available for testimony as of the first day of trial
scheduled herein, should the Court so require.
       9. Trial
       The trial will be held on November 18, 2019 at 9:00 a.m. at the United States
District Courthouse, Courtroom 7C, Kansas City, Missouri. A pre-trial teleconference
with the parties will be held on November 13, 2019 at 10:00 a.m.
IT IS SO ORDERED.


Date: July 29, 2019                                       S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                                     Fernando J. Gaitan, Jr.
                                                          United States District Judge




                                              9

        Case 5:18-cv-06019-FJG Document 453 Filed 07/29/19 Page 9 of 9
